
	

113 HR 4442 IH: Real Time Transparency Act of 2014
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4442
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Mr. O’Rourke introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to require all political committees to notify
			 the Federal Election Commission within 48 hours of receiving cumulative
			 contributions of $1,000 or more from any contributor during a calendar
			 year, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Real Time Transparency Act of 2014.
		2.48-hour notification required for all political committees receiving cumulative contributions of
			 $1,000 or more during a year from any contributor
			(a)NotificationSection 304(a)(6)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(6)(A)) is
			 amended to read as follows:
				
					(A)
						(i)If a political committee receives an aggregate amount of contributions equal to or greater than
			 $1,000 from any contributor during a calendar year, the committee shall
			 submit a notification to the Commission containing the name of the
			 committee (and, in the case of an authorized committee of a candidate, the
			 name of the candidate and the office sought by the candidate), the
			 identification of the contributor, and the date of receipt and amount of
			 the contributions involved.
						(ii)If, at any time after a political committee is required to submit a notification under this
			 subparagraph with respect to a contributor during a calendar year, the
			 political committee receives additional contributions from that
			 contributor during that year, the committee shall submit an additional
			 notification under clause (i) with respect to such contributor each time
			 the aggregate amount of the additional contributions received from the
			 contributor during the year equals or exceeds $1,000 (excluding the amount
			 of any contribution for which information is required to be included in a
			 previous notification under this subparagraph).
						(iii)The political committee shall submit the notification required under this subparagraph with respect
			 to a contributor—
							(I)in the case of a notification described in clause (i), not later than 48 hours after the date on
			 which
			 the aggregate amount of contributions received from the contributor during
			 the calendar year first equals or exceeds $1,000; or
							(II)in the case of an additional notification described in clause (ii), not later than 48 hours after
			 the date on which the aggregate amount of contributions received from the
			 contributor during the calendar year for which information was not already
			 included in a notification under this subparagraph first equals or exceeds
			 $1,000.
							(iv)For purposes of this subparagraph, any amount transferred by a joint fundraising committee which is
			 established by an authorized committee of a candidate to any other
			 authorized committee of that candidate shall be treated as a contribution
			 by the joint fundraising committee to such authorized committee..
			(b)Effective DateThe amendment made by subsection (a) shall apply with respect to contributions received by a
			 political committee under the Federal Election Campaign Act of 1971 during
			 2014 or any succeeding year, except that nothing in such amendment may be
			 construed to require a political committee which does not receive
			 contributions during the portion of 2014 which occurs after the date of
			 the enactment of this Act to meet the requirements of section 304(a)(6)(A)
			 of the Federal Election Campaign Act of 1971, as amended by subsection
			 (a).
			3.Filing by Senate candidates with Federal Election Commission
			(a)Mandatory Filing with FECSection 302(g) of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as
			 follows:
				
					(g)Filing With the CommissionAll designations, statements, and reports required to be filed under this Act shall be filed with
			 the Commission..
			(b)Effective DateThe amendment made by subsection (a) shall apply with respect to materials filed on or after the
			 date of the enactment of this Act.
			
